Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  160082 (25)                                                                                           Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  DENNIS PATRICK BIRD, JR.,                                                                            Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellant,

  V                                                                 SC: 160082
                                                                    COA: 348319
  GUS HARRISON CORRECTIONAL FACILITY
  WARDEN,
  Defendant-Appellee.
  _______________________________________/


          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Within 21 days of the date of this order, appellant shall pay to the Clerk of the
  Court the initial partial filing fee of $14.00; submit a copy of this order; and refile the
  copy of the pleadings returned with this order. Failure to comply with this order shall
  result in the appeal not being filed in this Court.
          If appellant timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in the amount of 50 percent of the deposits
  made to appellant’s account until the payments equal the balance due of $361.00. This
  amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) appellant shall not file a new civil action or appeal in
  this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 14, 2019
          izm
                                                                               Clerk